Citation Nr: 9923964	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-07 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for eye spasms.  

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to an increased (compensable) evaluation for 
facial scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating determination 
of the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board observes that the veteran had perfected appeals as 
to the issues of entitlement to service connection for a 
bilateral knee disorder and entitlement to an increased 
evaluation for facial scars in January 1984.  In July 1984, 
the Board remanded those issues for further development.  In 
conjunction with the Board remand, the RO performed the 
requested development and granted service connection for 
internal derangement of the right knee.  The RO continued to 
deny service connection for a left knee disorder and a 
compensable evaluation for facial scars.  It does not appear 
that these issues were returned to the Board for appellate 
review.  Thus, they are still pending.  

During the course of this appeal, the veteran perfected an 
appeal as to the issue of entitlement to service connection 
for a seizure disorder.  In a January 1999 rating 
determination, the RO granted service connection for a 
complex partial seizure disorder.  This is considered a full 
grant of this benefit.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).


REMAND

A review of the record demonstrates that in his October 1996 
notice of disagreement, the veteran requested a hearing 
before the Board.  

In January 1997, the veteran requested an unspecified type of 
hearing at the RO on the issues of service connection for a 
low back condition, a hip condition, and eye spasms.  

On his February 1997 substantive appeal, the veteran checked 
the boxes indicating that he desired to appear before a 
Member of the Board at the local VA office.  The veteran also 
indicated his displeasure with the noncompensable evaluation 
assigned for his facial scars.  

In March 1997, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  There was no reference 
made at that time to the veteran's request for a travel board 
hearing before a Member of the Board at the local RO.

While the veteran was afforded a personal hearing before a 
hearing officer at the RO, neither he nor his representative 
has withdrawn his request for a hearing before a Member of 
the Board at the local RO.  

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Houston RO before a Member of the Board.  
A copy of the notice provided to the 
veteran of the scheduled hearing should 
be placed in the record.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



